UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-8192


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

ANTONIO HUGHS,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:03-cr-00703-GRA-12)


Submitted:   May 18, 2010                     Decided:   June 3, 2010


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Hughs, Appellant Pro Se. Maxwell B. Cauthen, III,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antonio       Hughs    appeals     the    district      court’s       order

denying    his    motion    to    proceed    in    forma    pauperis.       We    have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                       United

States    v.     Hughs,    No.    6:03-cr-00703-GRA-12         (D.S.C.     Nov.    20,

2009).     We dispense with oral argument because the facts and

legal    contentions       are    adequately      presented    in   the    materials

before    the    court    and    argument    would    not     aid   the   decisional

process.

                                                                            AFFIRMED




                                         2